DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission, the Response to Office Communication (“Response”) filed on 22 March 2021, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1, 3-12, 14-25, 27-29, 31, and 33-41, as presented in the Response.

Claim Objections
Claims 1, 22, and 29 are objected to because of the informalities outlined in the paragraphs below. Appropriate correction is required.
Regarding claim 1: the capital “I” in the phrase “enterprise I” of line 3 is not consistent with the rest of the claim in which a lowercase “i” is used; the instance of “enter prises” in line 7 
Regarding claim 22: there is a superfluous “j” in line 26; a space is missing after the recitation of “step (d)” and before “and” in line 28; the phrase “updated quantitative measure” in line 40 is a singular element but is used to identify plural elements; and there is a superfluous semicolon in line 49.
Regarding claim 29, the word “as” in the phrase “determined as step (a)” in lines 8 and 9 appears to be a typographical error.
Regarding claim 35: the capital “I” in the phrase “enterprise I” of line 31 is not consistent with the rest of the claim in which a lowercase “i” is used; and the phrase “of differential” in lines 34 and 35 is grammatically improper.
Regarding claim 38, there is a period mid-claim in line 7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14-25, 27-29, 31, and 33-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Specifics are provided in the paragraphs below.
Regarding claim 1, the claim recites the limitation “(e) … determining an absolute value of a differential between the initial weighted rating of each evaluator j for each enterprise i, as determined at step (c), and the initial overall normalized rating of each enterprise i, as determined at step (d).” The applicant’s originally-filed disclosure, on the other hand, appears to disclose determining an absolute value of a differential between an unweighted critic rating of a critic (“CRji”) and an overall rating of an enterprise (“ORi”). (See Specification, Equation (3), at p. 16.) Thus, the calculations involved in the claimed “determining” step are not supported in the originally-filed disclosure and constitute new matter. A similar issue has been identified further down in claim 1, where the claim recites the limitation “(h) … determining an absolute value of a differential between the updated weighted rating by the respective evaluator j for each enterprise i, as determined at step (g),” and thus, the limitation also constitutes new matter. The claim further recites that the “differential” in “(h)” involves “the updated overall rating of each ORi,” which is related to the claimed “updated overall normalized rating” in “(g).”
Regarding claim 22, the claim recites the limitation “(e) … wherein normalizing comprises dividing the initial overall rating of each enterprise by a sum of the initial quantitative measure of all evaluators.” The applicant’s originally-filed disclosure, on the other hand, appears to disclose dividing a sum of a product of two equation terms (“CRji” and “CWTj”) by the sum of critic weighting factors (“CWTj”). A similar issue has been identified further down in claim 22, where the claim recites the limitation “(h) … determine an updated overall rating of each enterprise, wherein normalizing comprises dividing the updated overall rating of each enterprise by a sum of the updated quantitative measure of all evaluators who evaluated the enterprise.” The claim also recites the limitation “(f) … determining an absolute value of a differential j between the initial weighted rating by the respective evaluator j for each enterprise, as determined at step (d),and the initial overall rating of each enterprise, as determined at step (e).” The applicant’s originally-filed disclosure, on the other hand, appears to disclose determining an absolute value of a differential between an unweighted critic rating of a critic (“CRji”) and an overall rating of an enterprise (“ORi”). (See Specification, Equation (3), at p. 16.) A similar issue has been identified further down in claim 22, where the claim recites the limitation “(i) … determining an absolute value of a differential between the updated weighted rating by the respective evaluator for each enterprise, as determined at step (g), and the updated overall rating of each enterprise as determined at step (h).”
Regarding claim 29, the claim recites the limitation “(c) … wherein normalizing comprises dividing the initial overall rating of each enterprise by a sum of the initial weights of all evaluators who evaluated the respective enterprise.” The applicant’s originally-filed disclosure, on the other hand, appears to disclose dividing a sum of a product of two equation terms (“CRji” and “CWTj”) by the sum of critic weighting factors (“CWTj”). A similar issue has been identified further down in claim 29, where the claim recites the limitation “(f) … wherein normalizing CRji”) and an overall rating of an enterprise (“ORi”). (See Specification, Equation (3), at p. 16.) A similar issue has been identified further down in claim 29, where the claim recites the limitation “(g) … determining an absolute value of a differential between the updated weighted rating by each evaluator, as determined at step (e), and the updated overall rating of each enterprise i, as determined at step (f).”
Regarding claim 35, the claim recites the limitation “wherein normalizing comprises dividing the initial overall rating of each enterprise i by a sum of the initial quantitative measures of all evaluators j who evaluated the enterprise i.” The applicant’s originally-filed disclosure, on the other hand, appears to disclose dividing a sum of a product of two equation terms (“CRji” and “CWTj”) by the sum of critic weighting factors (“CWTj”). A similar issue has been identified further down in claim 35, where the claim recites the limitation “wherein normalizing comprises dividing the updated overall rating of each enterprise i by a sum of the updated quantitative measures of all evaluators j who evaluated the enterprise i.” The claim also recites the limitation “determine an absolute value of a differential between the initial weighted rating by the respective evaluator j for each enterprise i, and the initial overall rating of each enterprise i.” The applicant’s originally-filed disclosure, on the other hand, appears to disclose determining an absolute value of a differential between an unweighted critic rating of a critic (“CRji”) and an overall rating of an enterprise (“ORi”). (See Specification, Equation (3), at p. 16.) Similar issues have been identified further down in claim 35, where the claim recites the limitation “determine an absolute value of differential between the updated weighted rating by the respective 
Claims 3-12, 14-21, 23-25, 27, 28, 31, 33, 34, and 36-41 depend from one of independent claims 1, 22, 29, and 35. As such, the dependent claims include the limitations found in their respective independent claims, including the asserted new matter. The dependent claims are, therefore, rejected under the same bases as their respective independent claims.
Claims 1, 3-12, 14-25, 27-29, 31, 33, 34, and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifics are provided in the paragraphs below.
Regarding claim 1, the claim recites the limitation “(e) … as determined at step (c).” There is insufficient antecedent basis for this limitation in the claim because there is no determining performed in “step (c).” The claim also recites the limitation, “(h) … as determined at step (f).” There is insufficient antecedent basis for this limitation in the claim because there is no determining performed in “step (f).”
Regarding claim 22, the claim recites the limitation, “(d) … as determined at step (a).” There is insufficient antecedent basis for this limitation in the claim because there is no determining performed in “step (a).” The claim also recites the limitations “(f) … as determined at step (d),” “(h) … as determined at step (g),” “(i) … as determined at step (g),” and “(k) … as determined at step (a).” There is insufficient antecedent basis for these limitations in the claim because there is no determining performed in “step (a),” “step (d)” or in “step (g).”
Regarding claims 23 and 24, each of the claims recites, “the final rating.” There is insufficient antecedent basis for this limitation in each of the claims. Further, claims 23 and 24 
Regarding claim 29, the claim recites the limitations “(d) … as determined at step (b)” and “(g) … as determined at step (e).” There is insufficient basis for these limitations in the claim because there is no determining performed in “step (b)” or in “step (e).” The claim also recites the limitation “(d) … the initial updated overall rating.” There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 31, the claim recites the limitation “the overall rating.” Claim 29, from which claim 31 depends, introduces multiple “overall rating” elements. It is unclear which of those “overall rating” elements claim 31 is attempting to reference. Further, claim 31 depends from claim 29. As such, the dependent claim includes the limitations found in its respective independent claim, including the asserted new matter. The dependent claim is, therefore, rejected under the same bases as its respective independent claim.
Claims 3-12, 14-21, 25, 27, 28, 33, 34, and 36-41 depend from one of independent claims 1, 22, and 29. As such, the dependent claims include the limitations found in their respective independent claims, including the asserted indefinite language. The dependent claims are, therefore, rejected under the same bases as their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 14-25, 27-29, 31, and 33-41 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The rejection is 
Step 1 of the patent eligibility analysis asks whether a claim is to a process, machine, manufacture or composition of matter. (See MPEP 2106.03(II).) The method of claims 1, 3-12, 14-21, and 36-38 constitute a process under 35 USC 101; the method of claims 22-25, 27, 28, 39, and 40 constitute a process under the statute; the non-transitory machine-readable storage medium of claims 29, 31, 33, 34, and 41 constitute a manufacture under the statute; and the apparatus of claim 35 constitutes a machine under the statute. As such, claims 1, 3-12, 14-25, 27-29, 31, and 33-41 meet the criteria of Step 1 of the patent eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the patent eligibility analysis, as explained below.
The next step of the patent eligibility analysis, referred to as Step 2A, asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See MPEP 2106.04(II).) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 as an example, the claim recites the following limitations:
“A method for determining a final quantitative measure for each evaluator j wherein the quantitative measure represents a rating acumen of each evaluator j, for use in determining an overall rating of an enterprise I from among a plurality of enterprises, the method comprising” steps listed below.
“(a) determining an initial quantitative measure for each evaluator j.”
“(b) each evaluator j providing an unweighted rating of a plurality enterprises, wherein any one evaluator j may provide an unweighted rating for some enter prises or different enterprises as another evaluator j.”
“(c) applying the initial quantitative measure for each evaluator j to each unweighted rating provided by a respective evaluator j, thereby generating an initial weighted rating by each evaluator j of each enterprise i.”
“(d) determining an initial overall normalized rating of each enterprise i by combining the initial weighted rating of all evaluators j for each enterprise i to determine an initial overall rating of each enterprise i, and by dividing the initial overall rating of each enterprise i by a sum of the initial quantitative measure of all evaluators j who evaluated enterprise i.”
“(e) for each evaluator j, determining an absolute value of a differential between the initial weighted rating of each evaluator j for each enterprise i, as determined at step (c), and the initial overall normalized rating of each enterprise i, as determined at step (d) and summing the absolute values for each evaluator j over all enterprises i to generate a sum for each evaluator j, wherein an updated quantitative measure for each evaluator j is based on the sum for each evaluator j.”
“(f) for each evaluator j, applying a respective updated quantitative measure to a respective unweighted rating of each enterprise i thereby generating an updated weighted rating by each evaluator j of each enterprise i.”
“(g) determining an updated overall normalized rating for each enterprise i, by combining the updated weighted rating of all evaluators j for each enterprise i to generate an updated overall rating of the enterprise i, and by dividing the updated overall rating of each /enterprise i by a sum of the updated quantitative measure of all evaluators j.”
“(h) for each evaluator j, determining an absolute value of a differential between the updated weighted rating by the respective evaluator j for each enterprise i, as 
“(i) repeating steps (f) through (h) until a differential between two most recent updated quantitative measures for each evaluator j, is less than a predetermined value or repeating steps (f) through (h) a predetermined number of iterations, wherein a most recent quantitative measure is referred to as a final quantitative measure when the differential is less than a predetermined value or when the steps (f) through (h) have been repeated the predetermined number of iterations.”
“(j) multiplying the final quantitative measure for each evaluator j, as determined as step (j) and the unweighted rating by the respective evaluator j, to determine a final rating by evaluator j of each enterprise i, and combining the final ratings of all evaluators j to generate a final overall rating of each enterprise i.”
The above-listed limitations of claim 1, when viewed in the context of claim 1 as a whole, recite mathematical relationships, mathematical formulas or equations, and/or mathematical calculations, and thus, fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) The above-listed limitations of the claim also recite managing personal behavior or relationships or interactions between people, including: social activities involving interactions between evaluators and enterprises, and following rules or instructions involved in rating evaluators and enterprises. Thus, the limitations also fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) The above-listed limitations of the claim also recite concepts performed in the human mind, where the various steps involve thought processes one may use when rating evaluators and evaluees, the thought processes 
Step 2A, Prong Two asks whether a claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing with using claim 1 as an example, the claim recites the following additional elements:
“(k) operating a device to display the final overall rating of each enterprise i or reporting the final overall rating of each enterprise i to a receiving device.”
The above-listed additional elements of claim 1, when viewed in the context of claim 1 as a whole, are analogous to: (i) instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, and (ii) arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); (iii) a commonplace business method being applied on a general purpose computer, and (iv) gathering and analyzing information using conventional techniques and displaying the result, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); (v) remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, (vi) a commonplace business method or mathematical algorithm being applied on a general purpose computer, and (vii) requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and (viii) specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits 
The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) Continuing to use claim 1 as an example, the rationales outlined above in Step 2A, Prong Two also apply in Step 2B. In other words, claim 1 does not meet the criteria of Step 2B of the patent eligibility analysis because the additional elements of the claim may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); are mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and merely indicate a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). Accordingly, claim 1 is being rejected as ineligible for patenting for failing to meet the criteria of Step 2A and Step 2B of the patent eligibility analysis.
Claims 3-12, 14-21, and 36-38 depend from claim 1. Claims 3-12, 15-17, 21, 37, and 38 recite abstract idea elements similar to those of claim 1. Claims 14, 18-20, and 36 recite additional elements that are similar to the additional elements of claim 1, and/or additional elements that are analogous to: (i) receiving or transmitting data over a network, e.g., using the Internet to gather data, (ii) electronic recordkeeping, and (iii) storing and retrieving information in memory, which courts have recognized as well‐understood, routine, and conventional functions 
Each of claims 22, 29, and 35, while of different scope relative to claim 1, recites limitations similar to those recited by claim 1. Thus, the patent ineligibility rejection rationales outlined above with respect to claim 1 also are applicable to reject claims 22, 29, and 35. The differences between the claims are not sufficient for overcoming the conclusion of ineligibility, and are subject to the same rationales already applied against claim 1. For example, while claim 22 recites additional elements like “a hardware processor,” “a user interface comprising a first interface element,” “storing, in a memory,” “programmatically” performing steps, and “forming a data structure;” while claim 29 recites additional elements like a “non-transitory machine-readable storage medium comprising instructions,” “one or more processors of a machine,” and the like; and while claim 35 recites additional elements like “an apparatus,” “a display,” “at least one processor,” “at least one memory,” “one or more sequences of instructions,” and the like, such additional elements amount to no more than insignificant extra-solution activity (e.g., receiving or transmitting data over a network, storing and retrieving information in memory, and selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display), mere instructions to apply an exception (e.g., a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer), and well-understood, routine, conventional activity. (See MPEP 2106.05(d)(II), (f) and (g).) Accordingly, claims 22, 29, and 35, like claim 1, are not patent eligible and are being rejected as such under 35 USC 101.
Claims 23-25, 27, 28, 31, 33, 34, and 39-41 depend from one of independent claims 22, 29, and 35, and thus, each of them includes all of the recitations of the independent claim from 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 12, 14-23, 25, 27-29, and 33-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 12, 14-17, 22, 25, 27-31, and 33-42 of copending Application No. 15/676,648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matter, perform the same steps in the same manner, and achieve the same results. The differences between the claims of the two applications involve minor changes in wording. For example, the term “evaluee” of the claims in the reference application is analogous to the term “enterprise” of the claims in the present application. The slight differences in wording of the claims do not make the claims patentably distinct from one another. Moreover, both sets of claims perform the same or sufficiently similar method steps, and achieve the same results, involving the rating of entities. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
In view of the amendments to the claims and the remarks of the Response, the previous claim rejections under 35 USC 103 have been reconsidered and withdrawn. The amended claims define over the currently known prior art of record.
In view of the amendments to the claims and the remarks of the Response, the previous claim rejections under 35 USC 112(b) have been reconsidered and withdrawn. However, new claim rejections under 35 USC 112(a) and 35 USC 112(b) are being asserted against the pending claims, with further details being provided in the 35 USC 112 section above.
On pp. 15-20 of the Response, the applicant argues for reconsideration and withdrawal of the claim rejection under 35 USC 101. The text of pp. 15 and 16 includes restatements of the examiner’s assertions, legal principles related to patent eligibility, and technical features of the applicant’s invention, all in support of various arguments. For the sake of brevity, those restatements are being omitted here, and instead, the focus here will be on the arguments themselves. A brief summary of the applicant’s arguments is first being provided, and subsequent to that the examiner provides rebuttals. The applicant argues the following: (a) the claims are not directed to an abstract idea as the claims include much more than an abstract idea--instead, the claims merely involve an abstract idea; (b) to suggest that the claimed ratings are not useful, or in the language of the MPEP, lack a practical application, flies in the face of today’s realities in conducting internet business (see p. 18); (c) the practical implementation of the alleged abstract concept is using the crowd-sourced rating of the enterprise to develop weights for weighting each evaluator of the enterprise to prevent bad actors from manipulating the ratings, which vastly improves and renders less biased the relevant existing technology of crowd-sourced rating techniques, and should be considered an improvement over the conventional crowd-sourced techniques (see p. 18); (d) the invention manipulates the collected data in an unconventional manner that amounts to an invention that is significantly more than mere data collection and data manipulation because it manipulates data according to a unique 
The examiner finds the applicant’s arguments unpersuasive. With respect to the arguments in the preceding paragraph, the examiner recognizes that the claimed invention has real-world uses and may provide various benefits or advantages, including, perhaps, improving crowd-sourced rating techniques. But that does not warrant a finding of patent eligibility in this instance because such uses, benefits, advantages, or improvements, while being indicative of practicality in a general sense, are not indicative of integration into a practical application as required by Step 2A, Prong Two of the patent eligibility analysis (see MPEP 2106.04(d)). One reason being that the benefits, advantages, and improvements of the claimed invention are tied 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald (Jerry) J. O’Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                            

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624